Title: To Benjamin Franklin from John Viny, 18 November 1784
From: Viny, John
To: Franklin, Benjamin


				
					Dr Sir
					London Novbr 18. 1784
				
				The pleasure I Experienc’d (on the first sight of your grandson, as well as at the differant Interveiws, when by his Manner of speach & Actions I had many lively pictures of your self,) is not in my power by words to express, therfore I must be content with saying, that I know of nothing hear below, (out of my own family) that could give me so great Pleasure and satisfaction, as once more to see him, whom I Ever Reveranced & lov’d with sincerity; but as that cant be at present, I can only Anticipate the Joys (of that Interveiw which I trust it will please God to Effect) with my much esteem’d Freind & family) by my own feelings, as mutual sincere Freindship, is the balm & rich sweetner of life—and now Sir permit me with gratefull pleasure in the name of Mrs Viny & family to thank you for the kind and Affactint Testimony given by yours receiv’d by your Amiable and Accomplis’d Representitive W. T. Franklin who can give a farther account of him who Ever will remain—your Affactint. Freind & Servt
				
					
						Jno. Viny
					
				
			 
				Addressed: Dr; Franklin
			